Case 2:19-bk-16243-BR   Doc 136 Filed 07/15/19 Entered 07/15/19 10:45:45   Desc
                         Main Document    Page 1 of 31
          Case 2:19-bk-16243-BR                 Doc 136 Filed 07/15/19 Entered 07/15/19 10:45:45                                         Desc
                                                 Main Document    Page 2 of 31
            
O+TK896W4 +6N
6           6
             NN
               NNN
                   N
                    N
                     NNNNNNN
                             N
                              NNN!
                                  NNN
                                     N
                                      N"
                                       N
                                        NNN#N$
                                              N%
                                               NN%N
                                                   NNNNNNNNNNNNNNNNNNNNNN6                4V+6JU T+9N&
                                                                                                      NN'
                                                                                                        (NN)N*N+NN,N*N(N-NN&N.N/NN*N01
                                                                                                                                    NNNNNNNNNNNNNNNNNN6        6
r
    q64o+6i8U6)42P64Ji6T255V6i8U68m+P6T+189+6i8U6125+P6T4J9U)K3i6                                                                    6 ô6 6
    q64o+6i8U64558m+P64Ji63L+3V6K8635+496KL+6T4J6KL4K6m+9+62VVU+P6T+189+6i8U6125+P6T4J9U)K3i6                                      6 ô6 6
    6
    6        õk-#!!'$u\cuu\\#$6
                                                                                                                                     6
    q6öe\\\#$
        L2V64 8UJK6 UVK6+nU456mL4K6i8U69+)89K+P64V6KL+634VL68J6L4JP64K6KL+6+JP6816KL+6 8JKL62J6KL+6)9+o28UV6                            ø6N2N3
                                                                                                                                              NN4N3N2
                                                                                                                                                    N5
                                                                                                                                                     NN4N62
                                                                                                                                                          6
           8JKLq6Y16KL2V62V6i8U96129VK69+)89Kp69+)89K6KL+6K8K45634VL68J6L4JP64V6816KL+6P4K+6816KL+61252J*6816KL2V634V+÷
     q6ö\$\$                                                                               6
                                                                                                           6
        XKK43L64652VK2J*6816455634VL69+3+2o+P61896KL+6 8JKL64JP654T+562K6ùúûüýüþ01q6YJ35UP+64556 6
        34VL69+3+2o+P6+o+J6216i8U6L4o+6J8K6P+)8V2K+P62K64K6KL+6T4Jp63855+3K28JV68J6                       6
                                                                                                                                         6
        9+3+2o4T5+Vp639+P2K6349P6P+)8V2KVp634VL69+3+2o+P6198 68KL+96)49K2+Vp6896584JVp6*21KVp6896 66
        )4i +JKV6 4P+6Ti68KL+96)49K2+V68J6i8U96T+L451q6O86J8K64KK43L6T4J6VK4K+ +JKV62J6 6
        52+U6816ùúûüýüþ01q6                                                                                66777899:;<
        h+)89K6KL+6K8K456198 6ùúûüýüþ016L+9+q6                                                             ø6NNNNNNNNNN6
     q6ö\$&$e#$!$
                                                                                                           6
        XKK43L64652VK2J*68164556)4i +JKV6i8U6 4P+62J6KL+6 8JKL64JP654T+562K6ùúûüýüþ02q6S2VK6KL+6
        P4K+6)42Pp6)4i++p6)U9)8V+p64JP64 8UJKq6YJ35UP+6455634VL6)4i +JKVp6P+T2K6349P6                      6
        K94JV43K28JVp63L+3V62VVU+P6+o+J6216KL+i6L4o+6J8K635+49+P6KL+6T4Jp68UKVK4JP2J*6
        3L+3V62VVU+P6T+189+6KL+6T4J9U)K3i6m4V6125+P6KL4K6m+9+64558m+P6K8635+496KL2V6 8JKLp6              6                             6
        4JP6)4i +JKV6 4P+6Ti68KL+96)49K2+V68J6i8U96T+L451q6O86J8K64KK43L6T4J6VK4K+ +JKV6
        2J652+U6816ùúûüýüþ02q6
        h+)89K6KL+6K8K456198 6ùúûüýüþ026L+9+q6
                                                                                                           36ø6NNN=N>N?
                                                                                                                      N>    N6
                                                                                                                       NN=N@>=
      q6t\$]
        ZUTK943K652J+66198 652J+664JP69+)89K6KL+69+VU5K6L+9+q66                                                                        ø6NNA
                                                                                                                                             NNBNCND
                                                                                                                                                   NE
                                                                                                                                                    NNFG
                                                                                                                                                       NE
                                                                                                                                                        6
        L2V64 8UJK6 4i6T+6P211+9+JK6198 6mL4K6i8U6 4i6L4o+63453U54K+P64V645þ06789üþq666
                                                                                                                                     6
     q6'$&&!                                                                                        6
                                                                                                                                     6
        XPP652J+6 6652J+6q6h+)89K6KL+69+VU5K6L+9+q6                                                                                6
        h+)89K6KL2V612*U9+64V6KL+6 û0840û 40þ0þû50ý5ü44ü40890þû5084þû68J6i8U96J+K68)+94K2J*69+)89Kq66                           ø6NHNININNJNKNLNLNNML6
        L2V64 8UJK6 4i6J8K6 4K3L6i8U96T4J64338UJK6T454J3+6T+34UV+6i8U6 4i6L4o+68UKVK4JP2J*63L+3V6KL4K6
        L4o+6J8K635+49+P6KL+6T4J6896P+)8V2KV62J6K94JV2Kq6
    
    6        g%&"$6
          XKK43L64652VK68164556P+TKV62J35UP2J*6K4+V6mL23L6i8U6L4o+62J3U99+P6V2J3+6KL+6P4K+6i8U6125+P6T4J9U)K3i6TUK6                               
          L4o+6J8K6)42Pq6S4T+562K6ùúûüýüþ0ùq6YJ35UP+6KL+6P4K+6KL+6P+TK6m4V62J3U99+Pp6mL862V68m+P6KL+6 8J+ip6KL+6
          )U9)8V+6816KL+6P+TKp64JP6mL+J6KL+6P+TK62V6PU+q6h+)89K6KL+6K8K456198 6ùúûüýüþ0ù6L+9+q
        q6öe$                                                                                                                ø6NNNNNNNNNNNN6
               ùúûüýüþ0ù0                                                                                                                           
               0
               0
               0
               
    
011232456789 6 6                       !"#$$$%&'((6                                      )4*+6õ6

r
          Case 2:19-bk-16243-BR                 Doc 136 Filed 07/15/19 Entered 07/15/19 10:45:45                                      Desc
                                                 Main Document    Page 3 of 31
            [\
O+TK896W4 +6N
6           6
             NN]
               N^
                NN_
                  N\N`ab
                     NNNNNc
                          NNd
                            eNbNNfNgb
                                   NNN_
                                      Ne
                                       NhN\
                                          N_
                                           Ni
                                            NNjNk
                                                Nk
                                                 NNa
                                                   NNNNNNNNNNNNNNNNNNNNNN6            4V+6JU T+9Nl
                                                                                                  NNm
                                                                                                    nNNoNpNqNrNNpNnNsNlNNtNuNNpNvw
                                                                                                                                 NNNNNNNNNNNNNNNNNN6   6
r
    6        `g]&s#6
          XKK43L64652VK681645564 8UJKV68m+P6K86i8U6Ti6i8U963UVK8 +9V61896m896i8U6L4o+6P8J+6896 +93L4JP2V+6i8U6                                   
          L4o+6V85Pq6YJ35UP+64 8UJKV68m+P6K86i8U6T8KL6T+189+p64JP641K+96i8U6125+P6T4J9U)K3iq66S4T+562K6ùúûüýüþ0Oq6
          YP+JK21i6mL868m+V6i8U6 8J+ip6L8m6 U3L62V68m+Pp64JP6mL+J6)4i +JK62V6PU+q6h+)89K6KL+6K8K456198 6
          ùúûüýüþ0O6L+9+q66
        q6ö\ce$                                                                                                          ø6NNNNNNNNNNNN6
                ùúûüýüþ0O                                                                                                                      
    
    6 PgQ!$6
     q6RL4K6m4V6KL+6JU T+96816+ )58i++V6mL+J6KL+634V+6m4V6125+P6                                                                   6NNNNNNNNNNNxN6
     q6RL4K62V6KL+6JU T+96816+ )58i++V64V6816KL+6P4K+6816KL2V6 8JKL5i69+)89K6                                                      6NNNNNNNNNNNyN6
    
    6        agS$$$6
     q68m6 U3L6L4o+6i8U6)42P6KL2V6 8JKL62J6)981+VV28J4561++V69+54K+P6K86KL2V6T4J9U)K3i634V+66                                     ø6NNNNNNNNz
                                                                                                                                                N{
                                                                                                                                                 NzNz
                                                                                                                                                    N6
     q68m6 U3L6L4o+6i8U6)42P62J6)981+VV28J4561++V69+54K+P6K86KL2V6T4J9U)K3i634V+6V2J3+6KL+634V+6m4V6125+P6                        ø6NNNNNNNN|
                                                                                                                                                N}
                                                                                                                                                 N|N|
                                                                                                                                                    N6
    q68m6 U3L6L4o+6i8U6)42P6KL2V6 8JKL62J68KL+96)981+VV28J4561++V66                                                               ø6NNNNNNNN~
                                                                                                                                                N
                                                                                                                                                 N~N~
                                                                                                                                                    N6
    q68m6 U3L6L4o+6i8U6)42P62J6K8K4568KL+96)981+VV28J4561++V6V2J3+61252J*6KL+634V+66                                              ø6NNNNNNNN
                                                                                                                                                N
                                                                                                                                                 NN
                                                                                                                                                    N6

    
    6        HgSb\$6
                                                                                                                                                  
      8 )49+6i8U9643KU45634VL69+3+2)KV64JP6P2VTU9V+ +JKV6K86mL4K6i8U6)98T+3K+P62J6KL+6)9+o28UV6 8JKLq6
      j98T+3K+P612*U9+V62J6KL+6129VK6 8JKL6VL8U5P6 4K3L6KL8V+6)98o2P+P64K6KL+62J2K2456P+TK8962JK+9o2+mp62164Jiq6
    6                            r 18UV40W0                  85U J6                   18UV401                            r6
    6                            r Sb\&                X u\#                    Y\                         r6
    6                            r 8   )i652J+V6 36198 6 6 8)i652J+V63 6816 6 ZUTK943K685U J66
                                     KL+6)9+o28UV6 8JKLZV6       KL2V69+)89Kq666666666666      198 685U J6Xq666666666666        r6
                              9+)89Kq66666666666
     q6'$\$6       ø6NNNNNNNNNNNN6                     Xrø6NNNNNNNNNNNN6          r ø6NNNNNNNNNNNN6                  r6
    q6'$&$e#$!$  ø6NNNNNNNNNNNN6                     Xø6NNNNNNNNNNNN6          r ø6NNNNNNNNNNNN6                  r6
                             ø6NNNNNNNNNNNN6                     Xrø6NNNNNNNNNNNN6          r ø6NNNNNNNNNNNN6                  r6
     q6t\$]
    r                                                                                                                                 6
     q68K456)98T+3K+P634VL69+3+2)KV61896KL+6J+K6 8JKLM6                                                                            6ø6NNNNNNNNNNNN6
    q68K456)98T+3K+P634VL6P2VTU9V+ +JKV61896KL+6J+K6 8JKLM6                                                                     y ø6NNNNNNNNNNNN6
    q68K456)98T+3K+P6J+K634VL6158m61896KL+6J+K6 8JKLM6                                                                            6ø6NNNNNNNNNNNN6

    
011232456789 6 6                       !"#$$$%&'((6                                   )4*+6N6

r
         Case 2:19-bk-16243-BR                    Doc 136 Filed 07/15/19 Entered 07/15/19 10:45:45                                   Desc
                                                   Main Document    Page 4 of 31
            6NNNNNNN
O+TK896W4 +6N
6
                        NNNNN
                             NN
                               NNNN
                                      NNN
                                         N
                                          NNN
                                              N
                                               NNN
                                                   N
                                                    NN
                                                      NNNNNNNNNNNNNNNNNNNNNN6        4V+6JU T+9N
                                                                                                 NN
                                                                                                   NNNNNNNNNNNNNNNNNNNNNNNNNNNNNNNNNN6   6
r
    6 ^gu&&[!6
    Y164o4254T5+p63L+36KL+6T86K86KL+65+1K64JP64KK43L638)2+V6816KL+618558m2J*6P83U +JKVq                                                   
     ô6q664J6VK4K+ +JKV61896+43L68)+J64338UJK69+P43K64556TUK6KL+654VK66P2*2KV68164338UJK6JU T+9Vq6                        6
     ô6q664J69+38J32524K28J69+)89KV61896+43L64338UJKq6                                                                      6
       6q672J4J324569+)89KV6VU3L64V64J62J38 +6VK4K+ +JK6)9812K6658VV64JPQ896T454J3+6VL++Kq6                                 6
       6q6UP*+Kp6)98T+3K28Jp6896189+34VK69+)89KVq6                                                                            6
6
       6 q6j98T+3Kp6T8T638VK2J*p6896m8932J3)98*9+VV69+)89KVq6                                                                  6




011232456789 6 6                         !"#$$$%&'((6                                )4*+66

r
               Case 2:19-bk-16243-BR Doc 136 Filed 07/15/19 Entered 07/15/19 10:45:45                                                                Desc
                              UNITED STATES DEPARTMENT
                                       Main Document     OF JUSTICE
                                                       Page 5 of 31
                              OFFICE OF THE UNITED STATES TRUSTEE
                                 CENTRAL DISTRICT OF CALIFORNIA
In Re:                                                                               CHAPTER 11 (BUSINESS)

    Secured Capital Partners, LLC                                                    Case Number:             2:19-bk-16423-BR
                                                                                     Operating Report Number:           1
                                                               Debtor(s).            For the Month Ending:        June 30, 2019

                                             I. CASH RECEIPTS AND DISBURSEMENTS
                                                    A. (GENERAL ACCOUNT*)

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS                                                                          $                    -

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL                                                                               $             160,361.31
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                                            $             536,378.00

4. RECEIPTS DURING CURRENT PERIOD:
   Accounts Receivable - Post-filing
   Accounts Receivable - Pre-filing
   General Sales
   Other (Specify)       Investment Income                                                                    59,547.95
   **Other (Specify)     Transfer from Wells Fargo                                                             6,687.83

    TOTAL RECEIPTS THIS PERIOD:                                                                                                                 66,235.78

5. BALANCE:                                                                                                                      $             602,613.78

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   Transfers to Other DIP Accounts (from page 2)  565,345.05
   Disbursements (from page 2)                     37,268.73

    TOTAL DISBURSEMENTS THIS PERIOD:***                                                                                          $             602,613.78

7. ENDING BALANCE:                                                                                                               $                    -

8. General Account Number(s):                                                                                          4010

    Depository Name & Location:                                                      Mechanics Bank
                                                                                     Los Angeles, CA


* All receipts must be deposited into the general account.
** Include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what
    was sold, to whom, terms, and date of Court Order or Report of Sale.
***This amount should be the same as the total from page 2.
                                                                                 Page 1 of 19
               Case 2:19-bk-16243-BR  Doc 136 Filed 07/15/19 Entered 07/15/19 10:45:45
                       TOTAL DISBURSEMENTS FROM GENERAL ACCOUNT FOR CURRENT PERIOD
                                                                                                                                              Desc
                                       Main Document     Page 6 of 31
   Date             Check          Payee or DIP                                                          *Amount                **Amount
 mm/dd/yyyy        Number             account                   Purpose                                 Transfered              Disbursed      Amount
   6/3/2019                    Dovenmuehl MortgageMortgage (for Managing Member)                                                   4,030.45       4,030.45
   6/4/2019                    Pay Lease          Billing Fee for HOA Payment                                                          2.95           2.95
   6/4/2019                    Pay Lease          Billing Fee for HOA Payment                                                          2.95           2.95
   6/4/2019                    Remington Horizon HOA
                                                  HOA Fees for Unit 402                                                            3,063.11       3,063.11
   6/4/2019                    Remington Horizon HOA
                                                  HOA Fees for PH4                                                                 4,107.58       4,107.58
   6/4/2019          1478      Enrigue Duran      Lanscaping (Tower)                                                               2,000.00       2,000.00
   6/7/2019                    Remington Horizon HOA
                                                  HOA Fees                                                                             9.28           9.28
  6/10/2019                    Titanium Services Insurance (for Managing Member)                                                      85.04          85.04
  6/10/2019                    LADWP              Utilities (non-debtor)                                                             673.70         673.70
  6/10/2019                    AIG Insurance      Insurance (non-debtor)                                                          10,142.25      10,142.25
  6/10/2019          1382      DGK Properties     Rent (non-debtor)                                                                3,300.00       3,300.00
  6/11/2019                    Citibank           Non-debtor payment                                                                 534.64         534.64
  6/17/2019                    Time Warner        Utilities (non-debtor)                                                              85.99          85.99
  6/18/2019                    DirecTV            Utilities (non-debtor)                                                              66.66          66.66
  6/18/2019                    DirecTV            Utilities (non-debtor)                                                              93.31          93.31
  6/18/2019          1087      Enrigue Duran      Lanscaping (Tower)                                                               2,000.00       2,000.00
  6/18/2019          1476      City of Long Beach Non-debtor payment                                                               6,084.00       6,084.00
  6/19/2019                    AAA Insurance      Insurance (non-debtor)                                                             604.97         604.97
  6/21/2019                    So Cal Gas CompanyUtilities (non-debtor)                                                               16.91          16.91
  6/24/2019                    So Cal Gas CompanyUtilities (non-debtor)                                                              364.94         364.94
  6/24/2019                    Secured Capital    Transfer to DIP                                         565,345.05                            565,345.05
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                                                                                                                                      0.00
                                            TOTAL DISBURSEMENTS THIS PERIOD:                              565,345.05              37,268.73    $602,613.78
* Fill in amounts in this column if they are TRANSFERS to another DIP account (e.g. Payroll or Tax); the "amount" column will
be filled in for you.
** Fill in amounts in this column if they are DISBURSEMENTS to outside payees; the "amount" column will be filled in for you.




                                                                              Page 2 of 19
               Case 2:19-bk-16243-BR                      Doc 136 Filed 07/15/19 Entered 07/15/19 10:45:45           Desc
                                                              GENERAL
                                                           Main        ACCOUNT
                                                                Document    Page 7 of 31
                                                            BANK RECONCILIATION

                           Bank statement Date:                            6/30/2019         Balance on Statement:      $0.00

Plus deposits in transit (a):
                                                                      Deposit Date              Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                                0.00
Less Outstanding Checks (a):
                    Check Number                                       Check Date                Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                                0.00

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                                  $0.00
                                                                              Page 3 of 19
* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment
        Case 2:19-bk-16243-BR Doc 136 Filed 07/15/19 Entered 07/15/19 10:45:45   Desc
                        I. CASH RECEIPTS  AND DISBURSEMENTS
                                   Main Document  Page 8 of 31
                                B. (HOLDING I ACCOUNT)

1. TOTAL RECEIPTS PER ALL PRIOR PAYROLL ACCOUNT REPORTS             $            -

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR PAYROLL                  $            -
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                   1,052,063.31

4. RECEIPTS DURING CURRENT PERIOD:
   (Transferred from General Account)

5. BALANCE:                                                             1,052,063.31

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   Transfers to Other DIP Accounts (from page 2) 1,052,058.31
   Disbursements (from page 2)                           5.00

  TOTAL DISBURSEMENTS THIS PERIOD:***                               $   1,052,063.31

7. ENDING BALANCE:                                                               0.00

8. HOLDING Account Number(s):                                8658

  Depository Name & Location:              U.S. Bank
                                           Los Angeles, CA




                                         Page 4 of 19
          Case 2:19-bk-16243-BR  Doc 136 Filed 07/15/19 Entered 07/15/19 10:45:45
                  TOTAL DISBURSEMENTS FROM HOLDING I ACCOUNT FOR CURRENT PERIOD
                                                                                                        Desc
                                  Main Document      Page 9 of 31

  Date     Check                                                            *Amount       **Amount
mm/dd/yyyy Number          Payee                          Purpose          Transfered     Disbursed        Amount
 6/14/2019        Monthly Account Fee                                                            5.00               5.00
 6/21/2019        Secured Capital          Transfer to DIP Account         1,052,058.31                    1,052,058.31
                                                                                                                    0.00
                                                                                                                    0.00
                                                                                                                    0.00
                                                                                                                    0.00
                                                                                                                    0.00
                                                                                                                    0.00
                                                                                                                    0.00
                                                                                                                    0.00
                                                                                                                    0.00
                                                                                                                    0.00
                                                                                                                    0.00
                                                                                                                    0.00
                                                                                                                    0.00
                                                                                                                    0.00
                                                                                                                    0.00
                                                                                                                    0.00
                                                                                                                    0.00
                                                                                                                    0.00
                                                                                                                    0.00
                                                                                                                    0.00
                                                                                                                    0.00
                                                                                                                    0.00
                                                                                                                    0.00
                                                                                                                    0.00
                                                                                                                    0.00
                                                                                                                    0.00
                                                                                                                    0.00
                                                                                                                    0.00
                                                                                                                    0.00
                                                                                                                    0.00
                                                                                                                    0.00
                                                                                                                    0.00
                                                                                                                    0.00
                                                                                                                    0.00
                                                                                                                    0.00
                                                                                                                    0.00
                                                                                                                    0.00
                                                                                                                    0.00
                                                                                                                    0.00
                                                                                                                    0.00
                                                                                                                    0.00
                                        TOTAL DISBURSEMENTS THIS PERIOD:   1,052,058.31          5.00     $1,052,063.31




                                                        Page 5 of 19
                Case 2:19-bk-16243-BR                         Doc 136 Filed 07/15/19 Entered 07/15/19 10:45:45    Desc
                                                               HOLDING
                                                              Main     I ACCOUNT
                                                                   Document     Page 10 of 31
                                                               BANK RECONCILIATION

                           Bank statement Date:                                 6/30/2019 Balance on Statement:   $0.00

Plus deposits in transit (a):
                                                                       Deposit Date             Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                          0.00

Less Outstanding Checks (a):
                    Check Number                                           Check Date           Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                          0.00

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                            $0.00

* It is acceptable to replace this form with a similar form                      Page 6 of 19
** Please attach a detailed explanation of any bank statement adjustment
        Case 2:19-bk-16243-BR Doc 136 Filed 07/15/19 Entered 07/15/19 10:45:45    Desc
                        I. CASH RECEIPTS AND DISBURSEMENTS
                                 Main Document    Page 11 of 31
                               C. (HOLDING II ACCOUNT)

1. TOTAL RECEIPTS PER ALL PRIOR TAX ACCOUNT REPORTS               $               0.08

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR TAX                    $              40.00
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                             $         6,687.81

4. RECEIPTS DURING CURRENT PERIOD:                                                0.02
   (Transferred from General Account)

5. BALANCE:                                                       $         6,687.83

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   Transfers to Other DIP Accounts (from page 2)   6,687.83
   Disbursements (from page 2)                         0.00

  TOTAL DISBURSEMENTS THIS PERIOD:***                             $         6,687.83

7. ENDING BALANCE:                                                $                -

8. HOLDING II Account Number(s):                        0890

  Depository Name & Location:              Wells Fargo Bank
                                           Los Angeles, CA




                                         Page 7 of 19
          Case 2:19-bk-16243-BR  Doc 136 Filed 07/15/19 Entered 07/15/19 10:45:45
                  TOTAL DISBURSEMENTS FROM HOLDING II ACCOUNT FOR CURRENT PERIOD
                                                                                                    Desc
                                  Main Document     Page 12 of 31

  Date     Check                                                        *Amount       **Amount
mm/dd/yyyy Number          Payee                      Purpose          Transfered     Disbursed       Amount
 6/11/2019        Secured Capital      Transfer to Mechanics Bank          6,687.83                         6,687.83
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                    TOTAL DISBURSEMENTS THIS PERIOD:       6,687.83          0.00          $6,687.83




                                                    Page 8 of 19
                Case 2:19-bk-16243-BR                         Doc 136 Filed 07/15/19 Entered 07/15/19 10:45:45    Desc
                                                              MainTAX ACCOUNTPage 13 of 31
                                                                   Document
                                                               BANK RECONCILIATION

                           Bank statement Date:                                 6/30/2019 Balance on Statement:   $0.00

Plus deposits in transit (a):
                                                                       Deposit Date             Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                          0.00

Less Outstanding Checks (a):
                    Check Number                                           Check Date           Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                          0.00

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                            $0.00

* It is acceptable to replace this form with a similar form                      Page 9 of 19
** Please attach a detailed explanation of any bank statement adjustment
            Case 2:19-bk-16243-BR Doc 136 Filed 07/15/19 Entered 07/15/19 10:45:45                   Desc
                            I. CASH RECEIPTS  AND DISBURSEMENTS
                                      Main Document   Page 14 of 31
                                 D. (DIP OPERATING ACCOUNT)

1. TOTAL RECEIPTS PER ALL PRIOR DIP ACCOUNT REPORTS                                $                 -

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR DIP                                     $                 -
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                              $                 -

4. RECEIPTS DURING CURRENT PERIOD:
   Accounts Receivable - Post-filing
   Accounts Receivable - Pre-filing
   Other (Specify)       Transfer from US Bank                      1,052,058.31
   **Other (Specify)     Transfer from Mechanics                      565,345.05
                                     1
   **Other (Specify)     Repayment                                     51,985.45

     TOTAL RECEIPTS THIS PERIOD:                                                   $         1,669,388.81

5. BALANCE:                                                                        $         1,669,388.81

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   Transfers to Other DIP Accounts (from page 2)                            0.00
   Disbursements (from page 2)                                              0.00

     TOTAL DISBURSEMENTS THIS PERIOD:***                                           $                 -

7. ENDING BALANCE:                                                                 $         1,669,388.81

8. HOLDING II Account Number(s):                                            9052

     Depository Name & Location:                       U.S. Bank
                                                       Los Angeles, CA

1
    - Reimbursement of non-debtor expenses paid post-petition from Mechanics Bank account.




                                                    Page 10 of 19
         Case 2:19-bk-16243-BR  Doc 136 Filed 07/15/19 Entered 07/15/19 10:45:45
                TOTAL DISBURSEMENTS FROM DIP OPERATING ACCOUNT FOR CURRENT PERIOD
                                                                                                    Desc
                                 Main Document     Page 15 of 31

  Date     Check                                                        *Amount       **Amount
mm/dd/yyyy Number          Payee                      Purpose          Transfered     Disbursed        Amount
 6/11/2019        Secured Capital      Transfer to Mechanics Bank                                               0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                                                                                                0.00
                                    TOTAL DISBURSEMENTS THIS PERIOD:           0.00          0.00           $0.00




                                                  Page 11 of 19
        Case 2:19-bk-16243-BR                         Doc 136 Filed 07/15/19 Entered 07/15/19 10:45:45               Desc
                                                         DIP
                                                      Main   OPERATING Page
                                                           Document     ACCOUNT
                                                                            16 of 31
                                                               BANK RECONCILIATION

                           Bank statement Date:                                 5/31/2019 Balance on Statement:   $1,669,388.81

Plus deposits in transit (a):
                                                                       Deposit Date           Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                                   0.00

Less Outstanding Checks (a):
                    Check Number                                           Check Date          Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                                   0.00

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                            $1,669,388.81

* It is acceptable to replace this form with a similar form                 Page 12 of 19
** Please attach a detailed explanation of any bank statement adjustment
         Case 2:19-bk-16243-BR                         Doc 136            Filed 07/15/19              Entered 07/15/19 10:45:45       Desc
                                                      I. Main
                                                         E. SUMMARY SCHEDULE
                                                              Document       OFof
                                                                        Page 17 CASH
                                                                                  31

ENDING BALANCES FOR THE PERIOD:
                               (Provide a copy of monthly account statements for each of the below)


                                                                   General Account:                                       0.00
                                                                  Holding I Account:                                      0.00
                                                                 Holding II Account:                                      0.00
    *Other Accounts:                                          DIP Operating Account:                              1,669,388.81


       *Other Monies:
                                                         **Petty Cash (from below):                                           0.00

TOTAL CASH AVAILABLE:                                                                                                                1,669,388.81


Petty Cash Transactions:
        Date                                 Purpose                                                             Amount




TOTAL PETTY CASH TRANSACTIONS:                                                                                                               0.00



* Specify the Type of holding (e.g. CD, Savings Account, Investment Security), and the depository name, location & account#
** Attach Exhibit Itemizing all petty cash transactions




                                                                            Page 13 of 19
        Case 2:19-bk-16243-BR Doc 136 Filed 07/15/19 Entered 07/15/19 10:45:45                       Desc
                   II. STATUS OF PAYMENTS  TO SECURED
                                 Main Document         CREDITORS,
                                                 Page 18 of 31    LESSORS
                         AND OTHER PARTIES TO EXECUTORY CONTRACTS

                                                                       Post-Petition
                            Frequency of Payments                   payments not made
 Creditor, Lessor, Etc.           (Mo/Qtr)        Amount of Payment     (Number)                    Total Due




                                                                                TOTAL DUE:                      0.00


                                             III. TAX LIABILITIES

FOR THE REPORTING PERIOD:
                                                              Gross Sales Subject to Sales Tax:
                                                                            Total Wages Paid:

                                                     Total Post-Petition                          Date Delinquent
                                                      Amounts Owing        Amount Delinquent       Amount Due
                           Federal Withholding
                           State Withholding
                           FICA- Employer's Share
                           FICA- Employee's Share
                           Federal Unemployment
                           Sales and Use
                           Real Property
                  Other:                            Page 14 of 19
                                         TOTAL:                     0.00                 0.00
              Case 2:19-bk-16243-BR                        Doc 136           Filed 07/15/19              Entered 07/15/19 10:45:45                        Desc
                                   IV. AGING OF ACCOUNTS PAYABLE
                                                Main Document    AND19
                                                               Page  RECEIVABLE
                                                                       of 31

                                                                                 *Accounts Payable                      Accounts Receivable
                                                                                   Post-Petition                   Pre-Petition     Post-Petition
                                                           30 days or less
                                                             31 - 60 days
                                                             61 - 90 days
                                                            91 - 120 days
                                                           Over 120 days
                                                                 TOTAL:                              0.00                       0.00                        0.00

                                                           V. INSURANCE COVERAGE

                                                                                    Amount of      Policy Expiration Premium Paid
                                         Name of Carrier                            Coverage             Date        Through (Date)
       General Liability / Tower Grove Markel American                           $1M / $2M                 9/30/2019       9/30/2019
               Bedford Drive Property Scottsdale                                  $ 2,633,400.00           6/17/2020       6/17/2020
                        Euclid Property Travelers                                 $     750,000.00         5/28/2020       5/28/2020
                          Wilshire, PH4 AIG                                       $ 4,242,003.00           10/7/2019       10/7/2019
                     Wilshire, Unit 402 AIG                                       $     906,864.00         10/7/2019       10/7/2019


                                         VI. UNITED STATES TRUSTEE QUARTERLY FEES
                                                      (TOTAL PAYMENTS)

 Quarterly Period                Total                                                                                                      Quarterly Fees
  Ending (Date)              Disbursements              Quarterly Fees                  Date Paid                 Amount Paid                Still Owing
                                                                                                                                                       0.00
                                                                                                                                                       0.00
                                                                                                                                                       0.00
                                                                                                                                                       0.00
                                                                                                                                                       0.00
                                                                                                                                                       0.00
                                                                                                                                                       0.00
                                                                                                                                                       0.00
                                                                                                                                                       0.00
                                                                                                                                                       0.00
                                                                                                                                                       0.00
                                                                                                                                                       0.00
                                                                                                                                                       0.00
                                                                                                                                                       0.00
                                                                                                                                                       0.00
                                                                                                                                                       0.00
                                                                                                                                                       0.00
                                                                                                                                                       0.00
                                                                        0.00                                                    0.00                   0.00

* Post-Petition Accounts Payable SHOULD NOT include professionals' fees and expenses which have been incurred but not yet awarded by the court. Post-Petition
Accounts Payable SHOULD include professionals' fees and expenses authorized by Court Order but which remain unpaid as of the close of the period report


                                                                               Page 15 of 19
              Case 2:19-bk-16243-BR Doc 136 Filed 07/15/19 Entered 07/15/19 10:45:45                                        Desc
                            VII SCHEDULE
                                     MainOF COMPENSATION
                                          Document         PAID
                                                      Page 20    TO INSIDERS
                                                              of 31

                                                           Date of Order                                                     Gross
                                                            Authorizing                                                 Compensation Paid
             Name of Insider                               Compensation                  *Authorized Gross Compensation During the Month




                                    VIII. SCHEDULE OF OTHER AMOUNTS PAID TO INSIDERS

                                                           Date of Order
                                                            Authorizing                                                  Amount Paid
             Name of Insider                               Compensation                           Description           During the Month




                                                                           Page 16 of 19
* Please indicate how compensation was identified in the order (e.g. $1,000/week, $2,500/month)
       Case 2:19-bk-16243-BR                         Doc 136 Filed 07/15/19 Entered 07/15/19 10:45:45             Desc
                                                    IX. PROFIT
                                                      Main     AND LOSS
                                                           Document      STATEMENT
                                                                       Page 21 of 31
                                                              (ACCRUAL BASIS ONLY)

                                                                                   Current Month    Cumulative Post-Petition
Sales/Revenue:
   Gross Sales/Revenue
   Less: Returns/Discounts
                                                           Net Sales/Revenue                 0.00                      0.00

Cost of Goods Sold:
  Beginning Inventory at cost
  Purchases
  Less: Ending Inventory at cost
                            Cost of Goods Sold (COGS)                                        0.00                      0.00

Gross Profit                                                                                 0.00                      0.00

    Other Operating Income (Itemize)

Operating Expenses:
  Payroll - Insiders
  Payroll - Other Employees
  Payroll Taxes
  Other Taxes (Itemize)
  Depreciation and Amortization
  Rent Expense - Real Property
  Lease Expense - Personal Property
  Insurance
  Real Property Taxes
  Telephone and Utilities
  Repairs and Maintenance
  Travel and Entertainment (Itemize)
  Miscellaneous Operating Expenses (Itemize)
                              Total Operating Expenses                                       0.00                      0.00
                                      Net Gain/(Loss) from Operations                        0.00                      0.00

Non-Operating Income:
  Interest Income
  Net Gain on Sale of Assets (Itemize)
  Other (Itemize)
                           Total Non-Operating income                                        0.00                      0.00

Non-Operating Expenses:
  Interest Expense
  Legal and Professional (Itemize)
  Other (Itemize)
                         Total Non-Operating Expenses                                        0.00                      0.00

NET INCOME/(LOSS)                                                                            0.00                      0.00
(Attach exhibit listing all itemizations required above)


                                                                   Page 17 of 19
       Case 2:19-bk-16243-BR          Doc 136 Filed 07/15/19 Entered 07/15/19 10:45:45   Desc
                                            X. BALANCEPage
                                      Main Document     SHEET
                                                            22 of 31
                                            (ACCRUAL BASIS ONLY)

ASSETS                                                           Current Month End
  Current Assets:
  Unrestricted Cash
  Restricted Cash
  Accounts Receivable
  Inventory
  Notes Receivable
  Prepaid Expenses
  Other (Itemize)
                                        Total Current Assets                                    0.00

Property, Plant, and Equipment
Accumulated Depreciation/Depletion
                        Net Property, Plant, and Equipment                                      0.00

Other Assets (Net of Amortization):
  Due from Insiders
  Other (Itemize)
                                          Total Other Assets                                    0.00
TOTAL ASSETS                                                                                    0.00

LIABILITIES
Post-petition Liabilities:
  Accounts Payable
  Taxes Payable
  Notes Payable
  Professional fees
  Secured Debt
  Other (Itemize)
                              Total Post-petition Liabilities                                   0.00

Pre-petition Liabilities:
   Secured Liabilities
   Priority Liabilities
   Unsecured Liabilities
   Other (Itemize)
                                Total Pre-petition Liabilities                                  0.00
TOTAL LIABILITIES                                                                               0.00

EQUITY:
  Pre-petition Owners’ Equity
  Post-petition Profit/(Loss)
  Direct Charges to Equity
TOTAL EQUITY                                                                                    0.00
                                                  Page 18 of 19
TOTAL LIABILITIES & EQUITY                                                                      0.00
Case 2:19-bk-16243-BR   Doc 136 Filed 07/15/19 Entered 07/15/19 10:45:45   Desc
                        Main Document     Page 23 of 31
       Case 2:19-bk-16243-BR              Doc 136 Filed 07/15/19 Entered 07/15/19 10:45:45 Desc
                                          Main Document     PageStatement
                                                                24 of 31     Ending 06/28/2019
                                                                                                           Page 1 of 4




    RETURN SERVICE REQUESTED                                        Managing Your Accounts
                                                                         24-Hour Tele
                                                                                           888.400.6324
                                                                         Banking
    SECURED CAPITAL PARTNERS, LLC                                        Client Services   800.797.6324
    1124 MARILYN DR
    BEVERLY HILLS CA 90210-2228                                          Online            www.mechanicsbank.com

                                                                         Mobile            Download Our Mobile Apps




 Summary of Accounts
 Account Type                                                     Account Number                      Ending Balance
 PREFERRED BUSINESS CHECKING                                       XXXXXXXX4010                                $0.00


PREFERRED BUSINESS CHECKING-XXXXXXXX4010
Account Summary
Date            Description                            Amount
06/01/2019      Beginning Balance                   $536,378.00
                6 Credit(s) This Period              $70,929.20
                25 Debit(s) This Period             $607,307.20
06/28/2019      Ending Balance                            $0.00

Deposits
Date         Description                                                                                      Amount
06/11/2019   DEPOSIT                                                                                         $6,687.83

Electronic Credits
Date         Description                                                                                      Amount
06/14/2019   MIDWEST HERTZ INVESTMEN BOOK $64,547.95                                                        $59,547.95

Other Credits
Date         Description                                                                                      Amount
06/25/2019   Refund Wire Fee                                                                                    $30.00
06/26/2019   RETURNED ITEM, INSUFFICIENT FUNDS, BMWFINANCIAL SVS BMWFS PYMT                                  $4,593.42
             XXXXX4646
06/27/2019   Refund Overdraft Fee                                                                                $35.00
06/27/2019   Refund Returned Item Fee                                                                            $35.00

Electronic Debits
Date         Description                                                                                      Amount
06/03/2019   DOVENMUEHLE MTG MORTG PYMT 1460036294                                                           $4,030.45
06/04/2019   PL* PAYLEASE WEB PMTS 4WNZ81                                                                        $2.95
06/04/2019   PL* PAYLEASE WEB PMTS 5WNZ81                                                                        $2.95
06/04/2019   PL* HorizonManage WEB PMTS GHH591                                                               $3,063.11
06/04/2019   PL* HorizonManage WEB PMTS FHH591                                                               $4,107.58
06/07/2019   Remington Plaza HOA Dues XXXXX0560                                                                  $9.28
06/10/2019   TITANIUM LLC SERVICES 261461                                                                       $85.04
06/10/2019   LADWP WEB PAY 0146571000                                                                          $673.70
06/10/2019   PCS AIGPCSPAYS AIGONE001197734                                                                 $10,142.25
06/11/2019   CITI AUTOPAY PAYMENT 082985140462038                                                              $534.64




       0A4394908FC7CE4FB52198A9B6895D2B                 20190628             Checking Account Statements
                                             Statement Ending 06/28/2019                   Page 2 of 4
Case 2:19-bk-16243-BR     Doc 136 Filed 07/15/19 Entered 07/15/19 10:45:45               Desc
                          Main Document     Page 25 of 31




0A4394908FC7CE4FB52198A9B6895D2B         20190628          Checking Account Statements
       Case 2:19-bk-16243-BR                Doc 136 Filed 07/15/19 Entered 07/15/19 10:45:45 Desc
                                            Main Document     PageStatement
                                                                  26 of 31     Ending 06/28/2019
                                                                                                                      Page 3 of 4




PREFERRED BUSINESS CHECKING-XXXXXXXX4010                                                         (continued)

Electronic Debits (continued)
Date           Description                                                                                               Amount
06/17/2019     TIME WARNER CABL TWC EFTPMT 0191827061 SPA                                                                  $85.99
06/18/2019     DIRECTV Payment XXXXX9184                                                                                   $66.66
06/18/2019     DIRECTV Payment XXXXX0166                                                                                   $93.31
06/19/2019     AAA INSURANCE PAYMENT 200144078455384                                                                     $604.97
06/21/2019     SO CAL GAS PAID SCGC 0845023010                                                                             $16.91
06/24/2019     WIRE TRANSFER SECURED CAPITAL PARTN 122235821000208                                                    $565,345.05
06/24/2019     SO CALIF EDISON PAYMENTS XXXXXX0746                                                                       $364.94
06/25/2019     BMWFINANCIAL SVS BMWFS PYMT XXXXX4646                                                                    $4,593.42

Other Debits
Date           Description                                                                                                Amount
06/24/2019     WIRE TRANSFER SECURED CAPITAL PARTN 122235821000208                                                         $30.00
06/25/2019     Overdraft Fee                                                                                               $35.00
06/26/2019     Returned Item Fee                                                                                           $35.00

Checks Cleared
  Check Nbr          Date        Amount       Check Nbr        Date         Amount
        1087 06/18/2019        $2,000.00           1476* 06/18/2019        $6,084.00
        1382* 06/10/2019       $3,300.00           1478* 06/04/2019        $2,000.00
* Indicates skipped check number

Daily Balances
Date                             Amount      Date                            Amount       Date                            Amount
06/03/2019                    $532,347.55    06/14/2019                   $574,661.83     06/24/2019                       -$30.00
06/04/2019                    $523,170.96    06/17/2019                   $574,575.84     06/25/2019                    -$4,628.42
06/07/2019                    $523,161.68    06/18/2019                   $566,331.87     06/26/2019                       -$70.00
06/10/2019                    $508,960.69    06/19/2019                   $565,726.90     06/27/2019                         $0.00
06/11/2019                    $515,113.88    06/21/2019                   $565,709.99


Overdraft and Returned Item Fees
                                                               Total for this period                       Total year-to-date
   Total Overdraft Fees                                                         $35.00                                  $35.00
   Total Returned Item Fees                                                     $35.00                                  $35.00




       0A4394908FC7CE4FB52198A9B6895D2B                        20190628                 Checking Account Statements
    Case 2:19-bk-16243-BR     Doc 136 Filed 07/15/19 Entered 07/15/19 10:45:45 Desc
                              Main Document     PageStatement
                                                    27 of 31     Ending 06/28/2019
                                                                           3505054010          Page 4 of 4




#1087      06/18/2019                  $2,000.00     #1382    06/10/2019                      $3,300.00




#1476      06/18/2019                  $6,084.00     #1478    06/04/2019                      $2,000.00




    0A4394908FC7CE4FB52198A9B6895D2B               20190628     Checking Account Statements
Case 2:19-bk-16243-BR   Doc 136 Filed 07/15/19 Entered 07/15/19 10:45:45   Desc
                        Main Document     Page 28 of 31
6/25/2019   Case 2:19-bk-16243-BR           Doc 136 Filed 07/15/19
                                                             Wells Fargo Entered 07/15/19 10:45:45                   Desc
                                            Main Document     Page 29 of 31




BUSINESS
CHECKING                                                         $0.00
...0890                                                Available balance



Activity Summary
Current posted balance                                                                                         $0.00
Pending withdrawals/debits                                                                                     $0.00
Pending deposits/credits                                                                                       $0.00
Available balance                                                                                              $0.00
Monthly Service Fee Summary
Routing numbers


Activity
     The Available Balance shown above reflects the most up­to­date information available on your account.
     The balances shown below next to the last transaction of each day do not reflect any pending withdrawals
     or holds on deposited funds that may have been outstanding on your account when the transaction
     posted. If you had insufficient available funds when the transaction posted to your account, fees may
     have been assessed.

First
Previous
Next

                                                                                                                            Ending
   Date         Description                                      Deposits/Credits         Withdrawals/Debits                 Daily
                                                                                                                           Balance
Pending Transactions
No pending transactions to view.
Posted Transactions
                WITHDRAWAL MADE IN A
   06/11/19                                                                               $6,687.83
                BRANCH/STORE
                OUTSTANDING ITEMS CLOSE, INT
   06/11/19                                                                               $0.00
                W/O FEE
   06/11/19     INTEREST PAYMENT                                 $0.02
   05/31/19     MONTHLY SERVICE FEE                                                       $40.00                         $6,687.81
   05/31/19     INTEREST PAYMENT                                 $0.08
                ONLINE TRANSFER TO GREAT
                EXPECTATIONS III, LLC BUSINESS
   05/24/19                                                                               $4,000.00                      $6,727.73
                CHECKING XXXXXX5800 REF
                #IB069JNLWG ON 05/24/19


   Totals                                                        $699.53                  $14,584.96
https://connect.secure.wellsfargo.com/accounts/start?st=1561499163&SAMLart=AAQBy%2BoEQCR14WDgSxaU4QNGCHpGcoS1Kak%2BlObACOOtwKXHW…   1/2
6/25/2019   Case 2:19-bk-16243-BR           Doc 136 Filed 07/15/19
                                                             Wells Fargo Entered 07/15/19 10:45:45                   Desc
                                            Main Document     Page 30 of 31
                                                                                                                            Ending
   Date         Description                                      Deposits/Credits         Withdrawals/Debits                 Daily
                                                                                                                           Balance
                ONLINE TRANSFER REF
   05/06/19     #IB06726BFH TO BUSINESS CARD                                              $777.13                       $10,727.73
                XXXXXXXXXXXX6339 ON 05/06/19
                ONLINE TRANSFER TO GREAT
                EXPECTATIONS III, LLC BUSINESS
   05/03/19                                                                               $3,000.00                     $11,504.86
                CHECKING XXXXXX5800 REF
                #IB066N67WS ON 05/03/19
   04/30/19     MONTHLY SERVICE FEE                                                       $40.00                        $14,504.86
   04/30/19     INTEREST PAYMENT                                 $0.12
                DEPOSIT MADE IN A BRANCH/STORE
   04/12/19                                                      $682.27                                                $14,544.74
                #924377688
   03/29/19     MONTHLY SERVICE FEE                                                       $40.00                        $13,862.47
   03/29/19     INTEREST PAYMENT                                 $0.37
   03/29/19     WELLS FARGO CASHBACK REWARDS                     $16.67
   Totals                                                        $699.53                  $14,584.96


Back to top

First
Previous
Next

*Account Disclosures
Deposit products offered by Wells Fargo Bank, N.A. Member FDIC.

    Equal Housing Lender




https://connect.secure.wellsfargo.com/accounts/start?st=1561499163&SAMLart=AAQBy%2BoEQCR14WDgSxaU4QNGCHpGcoS1Kak%2BlObACOOtwKXHW…   2/2
Case 2:19-bk-16243-BR   Doc 136 Filed 07/15/19 Entered 07/15/19 10:45:45   Desc
                        Main Document     Page 31 of 31
